DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant

1.	Claims 1, 7, and 13 have been amended.  Now, Claims 1-18 are pending.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

4.	Claims 1-18 are directed to providing a risk relationship, which is considered an observation and evaluation.  Observations and Evaluations fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Concept performed in the human mind). The claims could also be considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
            Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-6 are directed to a system with at least one server, claims 7-12 are directed to a method including at least one step and claims 13-18 are directed to a non-transitory Alice/Mayo framework:
            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

Regarding representative independent claim 1, the claim sets forth a system comprising:
a) a risk relationship containing records that represent a plurality of transactions associated with requested resource allocations between the enterprise and a plurality of entities, wherein each record includes a record identifier and at least one code representing a medical condition;
(b) programmed to:
(i) receive an indication of a selected requested resource allocation transaction between the enterprise and an entity,
(ii) retrieve the record associated with the selected requested resource allocation transaction, including the at least one code representing a medical condition,
(iii) generate a likelihood of acceptance score for the selected requested resource allocation transaction, wherein the likelihood of acceptance score indicates a likelihood the at least one code is approved,


(v) assign the selected requested resource allocation transaction to a recommendation category based on the likelihood of acceptance score; and 
(c) providing resource allocation data including the likelihood of acceptance score and the recommendation category.

The above-recited limitations set forth an arrangement where information is received regarding patient care/insurance claims.  This arrangement amounts to both an observation (receiving data and information) and an evaluation (analyzing data and generating results, i.e. displaying the resource allocation data).  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Further, these actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to patient/insurance claim data based on the user input.  This arrangement amounts to both behaviors and business relations.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).


The independent claims do recite additional limitations:  
	A data store

	A communication port
	A graphical user interface
	A display
	A non-transitory computer-readable medium storing instructions
	A processor

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 
[0021]	As used herein, devices, including those associated with the back-end application computer server 150 and any other device described herein may exchange information via any communication network which may be one or more of a Local Area Network (“LAN”), a Metropolitan Area Network (“MAN”), a Wide Area Network (“WAN”), a proprietary network, a Public Switched Telephone Network (“PSTN”), a Wireless Application Protocol (“WAP”) network, a Bluetooth network, a wireless LAN network, and/or an Internet Protocol (“IP”) network such as the Internet, an intranet, or an extranet. Note that any devices described herein may communicate via one or more such communication networks.
[0039]	The apparatus 800 comprises a processor 810, such as one or more commercially available Central Processing Units (“CPUs”) in the form of one-chip 

Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the 
           The independent claim 7 and 13 and the dependent claims 2-6, 8-12, and 14-18 merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.

Claim Rejections - 35 USC § 102
5.	The 35 U.S.C. 102 rejection of claims 1-18 is hereby withdrawn, none of the cited reference teaches the newly amended features of execute a predictive model trained with a machine learning process and business rules based on the at least one code to generate a likelihood of acceptance score for the selected requested resource allocation transaction, wherein the likelihood of acceptance score indicates a likelihood the at least one code is approved, and (iv) automatically train the machine learning process using the generated likelihood of acceptance score for the selected requested resource allocation transaction.

Response to Arguments
6.	Applicant's arguments filed December 24, 2021 have been fully considered but they are not persuasive. These arguments will be addressed below in the order in which they appear in Applicant’s remarks.
A.	Applicant argues that the claims are not directed to an abstract idea and are not directed to a judicial exception.

In response the Examiner respectfully disagrees.  The purpose and spirt of the invention as well as the independent and dependent claims are to provide a risk relationship of an allocated resource. The above-recited limitations set forth an arrangement where information is received regarding resource allocation/insurance claims.  This arrangement amounts to both an observation (receiving data and information) and an evaluation (analyzing data and generating results, i.e. displaying the resource allocation data).  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Further, these actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to insurance claim data based on the user input.  This arrangement amounts to both behaviors and business relations.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance). See Paragraph 49 of Applicant’s Specification which states, “The resource allocation tool display 1010 might include user- selectable data that can be 
 	Questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and "those that integrate the building blocks into something more…the latter pose no comparable risk of pre-emption, and therefore remain eligible".  This framework found that the claims do tie up the exception.  (See the 35 U.S.C. 101 rejection above).  Further, as noted above, in the 35 U.S.C. 101 rejection, even though the claims recite technological components, these technological components do not render the claims subject matter eligible because they all the recited computer and technological components are standard and/or generic devices and the functions they perform are well-understood, routine and conventional.  A technological device with an server and data store is a standard computing and/or technological component.   The Office has provided citations to the Applicant’s own specification as well as to case law, discussed and cited in turn in the MPEP, that establish that limitations set forth in the claims represent well-understood, routine and convention computing and technological functions.

B.	Applicant further argues that the claims are analogous to those in Example 39 and that the claims are directed to a practical application of the abstract idea under Prong Two.
	In response the Examiner respectfully disagrees.  The claim as a whole merely describes how to generally “apply” the concept of providing a risk relationship of 
As a result, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, and the claims are properly rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Thus, the claims do not recite additional limitations that integrate the exception into a Practical Application.  

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	DATA BASED CANCER RESEARCH AND TREATMENT SYSTEMS AND METHODS (US 20210090694 A1) teaches storing user application programs and micro-service programs, for each of multiple patients that have cancerous cells and receive treatment, includes obtaining clinical records data in original forms, storing it in a semi-structured first database, generating sequencing data for the patient's cancerous and normal cells using a next generation genomic sequencer, storing the sequencing data in the first database, shaping at least some of the first database data to generate 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3626